Title: 20th.
From: Adams, John Quincy
To: 


       I went down into the Port at about 10 o’clock in the morning. Met Mr. Grub who told me, that Mr. Thevenard, had a packet of Letters for me. I immediately went to his Hôtel, and he gave me the packet: it was from the Marquis de la Fayette and inclosed a number of Letters for America, with a sheet of the Leyden gazette which says that 20,000 Imperial troops have taken possession of Bavaria, in the name of the Emperor, and that the elector has left his Capital with his guards, and all his Court, with the intention to go to the low Countries. If this is true, the exchange, between the Emperor and the Elector of Bavaria, so much talk’d of, and so positively denied by the parties, has really taken place; the Marquis writes, that although the news is by no means certain; he thought the sooner it is known in America, the better. As I was returning home I met Mr. Mölich in the street, and told him the news, which was peculiarly interesting to him, as it is to his Country. We went to the Caffé de la Comedie, and afterwards took a walk out of the town. Went to the Chambre de Literature; remained there till 2 o’clock. Mr. Mölich then went with me, and dined at my lodgings. Just as we had done dinner Captain Fournier came in, and delivered a packet, he received this morning from Mr. Williamos. It contained all the Letters that I expected from Paris: they must have been put into the Post office at Paris too late to come by the Saturday post.
       Went in the afternoon, and spent a couple of hours with Mr. Rucker. Return’d home, and wrote all the evening to my Sister. The Wind changed this afternoon, and is now quite fair for us to go out.
       
      